DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3,11-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3, the term ‘open end’ is not clearly defined as the slot has not been defined by ends, closed or open.
Claims 11,14, the phrase ‘wherein said pivot point is spaced toward said open end of said slot from said connection’ is unclear. How is something spaced ‘toward said open end from said connection?’ This makes limitation and description unclear. The description of the ‘pivot point’ or rotational movement of the first arm is unclear as it is not shown or described to be spaced ‘toward the opening of slot from a ‘connection point’ of the elements.  The rotational movement is away from the slot and ‘connection point.’ This is totally unclear.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-10, as best understood, is/are rejected under 35 U.S.C. 102a2 as being anticipated by Smith-2014/0120812.
Smith discloses claim 1. An adjustable sharpener 2 comprising: a body 12/14 comprising a first sharpening slot 18 (left of 20- Fig 1, the slot 18 is defined by the outer housing that is u-shaped and has a wide opening to the arms) and a second sharpening slot 18 (right of 20 Figs 1,3, - Fig 1, the slot 18 is defined by the outer housing that is u-shaped and has a wide opening to the arms); a first arm 22a/23a (Fig 8, left of 20), wherein said first arm 22a/23a is connected to a first abrasive element 18a; a second arm 22b/23b (left of 20), wherein said second arm 22b/23b is connected to a second abrasive element 18b, wherein said first abrasive element 18a and said second abrasive element 18b are positioned in said first sharpening slot 18 (left of 20), wherein said first arm 22a/23a is connected to said second arm 22b/23b via 26; a third arm 22a/23a (right of 20), wherein said third arm is connected to a third abrasive element 18a, a fourth arm 22b/23b (right of 20), wherein said fourth arm is connected to a fourth abrasive element 18b, wherein said third abrasive element 18a and said fourth abrasive element 18b are positioned in said second sharpening slot 18 (right of 20), wherein said third arm is connected to said fourth arm via 26; an adjuster 60 connected to said body (Fig 5); and an adjustment assembly (Figs 8 and 10, 60a,62a,70) connected to said adjuster 60, said first arm 22a/23a and said third arm 22a/23a, wherein linear movement of said adjuster 60 causes rotational movement about 26 of said first arm 22a/23a and said third arm 22a/23a (Figs 8 & 10).  The adjuster 60 is connected to an outer surface via 20 and moves linearly via 40 along 34 which is part of 20 and therefore part of outer surface, wherein a portion of said adjuster is slidable on said body [0023].
2. The adjustable sharpener of claim 1, wherein said adjustment assembly (60a,62a,70) comprises a rack 60a/62a connected to a rotatable gear bottom of 23a with teeth 70 of 23a.  
3. The adjustable sharpener of claim 1, wherein an open end of said first sharpening slot faces opposite an open end of said second sharpening slot.  (Fig 1 of Smith shows the u-shaped slots of the housing defining an opening to the arms and wherein a front side of the first slot to the left of 20 has an opening facing away from a back side of the second slot opening to the right of 20.)
4. The adjustable sharpener of claim 1, wherein said first arm comprises a first slot (hole for 26) and said third arm comprises a second slot (hole for 26) Fig 10.  
5. The adjustable sharpener of claim 4, wherein said second arm comprises a first pin 26 and said fourth arm comprises a second pin 26 (Fig 9,10).  
6. The adjustable sharpener of claim 5, wherein said first pin 26 is received by said first slot/hole (Figs 9,10).  
7. The adjustable sharpener of claim 5, wherein said second pin 26 is received by said second slot/hole (Figs 9,10). 
8. The adjustable sharpener of claim 2, wherein said rack 60a,62a is engaged via teeth 70 with said rotatable gear (bottom of 23a).  
9. The adjustable sharpener of claim 2, wherein said rotatable gear (bottom of 23a) is engaged with said first arm (integral with first arm 23a) and said third arm 23b via pivot 26.
 10. The adjustable sharpener of claim 1, wherein a sharpening angle is formed between said first abrasive element 18a and said second abrasive element 18b, wherein said rotational movement of said first arm 23a increases or decreases said sharpening angle [0023].   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith, alone.
Smith discloses claim 11. An adjustable sharpener 2 comprising: a body 12/14 comprising a first sharpening slot 18 (left of 20- Fig 1, the slot 18 is defined by the outer housing that is u-shaped and has a wide opening to the arms) and a second sharpening slot 18 (right of 20 Figs 1,3, - Fig 1, the slot 18 is defined by the outer housing that is u-shaped and has a wide opening to the arms); a first arm 22a/23a (Fig 8, left of 20), wherein said first arm 22a/23a is connected to a first abrasive element 18a; a second arm 22b/23b (left of 20), wherein said second arm 22b/23b is connected to a second abrasive element 18b, wherein said first abrasive element 18a and said second abrasive element 18b are positioned in said first sharpening slot 18 (left of 20), wherein said first arm 22a/23a is connected to said second arm 22b/23b via 26; a third arm 22a/23a (right of 20), wherein said third arm is connected to a third abrasive element 18a, a fourth arm 22b/23b (right of 20), wherein said fourth arm is connected to a fourth abrasive element 18b, wherein said third abrasive element 18a and said fourth abrasive element 18b are positioned in said second sharpening slot 18 (right of 20), wherein said third arm is connected to said fourth arm via 26; an adjuster 60 connected to said body (Fig 5); and an adjustment assembly (Figs 8 and 10, 60a,62a,70) connected to said adjuster 60, said first arm 22a/23a and said third arm 22a/23a, wherein linear movement of said adjuster 60 causes rotational movement about 26 of said first arm 22a/23a and said third arm 22a/23a (Figs 8 & 10) about pivot 26 that, as best understood, is spaced toward open end.  The adjuster 60 is connected to an outer surface via 20 and moves linearly via 40 along 34 which is part of 20 and therefore part of outer surface, wherein a portion of said adjuster is slidable on said body [0023].
	If the connection point is deemed to be about pivot 80 (which is not clear from claims) of instant invention, then to have pivot point of arms to be away from intersection of abrasive elements (closer to slot) would have been a slight variation therefrom and merely rearrangement of equivalents parts of the device to pivot at a different position and would not produce an unexpected outcome and would have therefore constituted an obvious mechanical expedient at the time of applicants’ invention.
Smith discloses claim 15. The adjustable sharpener of claim 14, wherein said adjustment assembly (60a,62a,70) comprises a rack 60a/62a connected to a rotatable gear bottom of 23a with teeth 70 of 23a.  
Smith discloses claim 12. The adjustable sharpener of claim 1, wherein said adjustment assembly (60a,62a,70) comprises a rack 60a/62a connected to a rotatable gear bottom of 23a with teeth 70 of 23a.  
13. The adjustable sharpener of claim 1, wherein a sharpening angle is formed between said first abrasive element 18a and said second abrasive element 18b, wherein said rotational movement of said first arm 23a increases or decreases said sharpening angle [0023].   

Smith discloses claim 14. An adjustable sharpener 2 comprising: a body 12/14 comprising a first sharpening slot 18 (left of 20); a first arm 22a/23a (Fig 8, left of 20), wherein said first arm 22a/23a is connected to a first abrasive element 18a; a second arm 22b/23b (left of 20), wherein said second arm 22b/23b is connected to a second abrasive element 18b, wherein said first abrasive element 18a and said second abrasive element 18b are positioned in said first sharpening slot 18 (left of 20), wherein said first arm 22a/23a is connected to said second arm 22b/23b via 26; an adjuster 60 connected to said body (Fig 5); and an adjustment assembly (Figs 8 and 10, 60a,62a,70) connected to said adjuster 60 and said first arm 22a/23a, wherein linear movement of said adjuster 60 or rotational movement of a second adjuster 20 causes rotational movement about 26 of said first arm 22a/23a. As best understood from the current claims and figures, the rotational movement (about 40-Fig 13-instant application) of the first arm is away from the slot and the ‘connection point’ of the abrasive elements and can be ‘rotational about 42’ as shown in Fig 13 and Smith shows that exact configuration in the Figures, specifically Fig 8.
	If the connection point is deemed to be about pivot 80 (which is not clear from claims) of instant invention, then to have pivot point of arms to be away from intersection of abrasive elements (closer to slot) would have been a slight variation therefrom and merely rearrangement of equivalents parts of the device to pivot at a different position and would not produce an unexpected outcome and would have therefore constituted an obvious mechanical expedient at the time of applicants’ invention.

Smith discloses claim 15. The adjustable sharpener of claim 14, wherein said adjustment assembly (60a,62a,70) comprises a rack 60a/62a connected to a rotatable gear bottom of 23a with teeth 70 of 23a.  
PRIOR ART
The prior art not relied upon in the rejection is cited because the references show similar devices that move one sharpening member toward or away from another sharpening member.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488. The examiner can normally be reached Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EM
September 25, 2022
/EILEEN P MORGAN/Primary Examiner, Art Unit 3723